
	
		II
		110th CONGRESS
		1st Session
		S. 2005
		IN THE SENATE OF THE UNITED STATES
		
			August 3, 2007
			Mrs. Clinton (for
			 herself, Mr. Sanders, and
			 Mrs. Murray) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Public Health Service Act to provide
		  education on the health consequences of exposure to secondhand smoke, and for
		  other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Secondhand Smoke Education and
			 Outreach Act of 2007.
		2.FindingsCongress makes the following
			 findings:
			(1)Secondhand smoke
			 contains more than 50 carcinogens (California Environmental Protection Agency,
			 2005; The Health Consequences of Involuntary Exposure to Tobacco
			 Smoke, A Report of the Surgeon General, 2006).
			(2)Secondhand smoke
			 causes approximately 46,000 cardiac deaths in the United States annually
			 (California Environmental Protection Agency, 2005).
			(3)Secondhand smoke
			 causes 3,000 lung cancer deaths a year in the United States (California
			 Environmental Protection Agency, 2005).
			(4)There is a causal
			 relationship between infants’ and children’s exposure to secondary smoke and
			 their development of lower respiratory illnesses. Involuntary exposure to
			 tobacco smoke causes an estimated 150,000 lower respiratory tract infections
			 each year in infants and children under 18 months of age. These illnesses
			 result in as many as 15,000 hospitalizations every year (Respiratory
			 Health Effects of Passive Smoking: Lung Cancer and Other Disorders,
			 Environmental Protection Agency, 1992; “Health Effects of Exposure to
			 Environmental Tobacco Smoke”, National Cancer Institute Report, 1999; “The
			 Health Consequences of Involuntary Exposure to Tobacco Smoke”, A Report of the
			 Surgeon General, 2006).
			(5)Children exposed
			 to secondhand smoke are at an increased risk for acute respiratory infections
			 and more severe asthma, among other diseases (California Environmental
			 Protection Agency, 2005; The Health Consequences of Involuntary Exposure
			 to Tobacco Smoke, A Report of the Surgeon General, 2006).
			(6)Secondhand smoke
			 exposure has both immediate and long-term adverse health effects on the adult
			 cardiovascular system. Exposure to secondhand smoke for 30 minutes can damage
			 coronary arteries, potentially leading to the constriction of blood vessels,
			 abnormal fatty deposits in arteries, and blood clot formation. Sustained
			 exposure to secondhand smoke can increase the risk of coronary heart disease by
			 25 to 30 percent (Otsuka et al., “Acute Effects of Passive Smoking on the
			 Coronary Circulation in Healthy Young Adults,” Journal of the American Medical
			 Association, 2001; “The Health Consequences of Involuntary Exposure to Tobacco
			 Smoke,” A Report of the Surgeon General, 2006).
			(7)Living with a
			 smoker increases a non-smoker’s risk of developing lung cancer by 20 to 30
			 percent (Hackshaw et al., “The Accumulated Evidence on Long Cancer and
			 Environmental Tobacco Smoke.” British Medical Journal, 1997; Zhong et al.,
			 “Exposure to Environmental Tobacco Smoke and the Risk of Lung Cancer: A
			 Meta-Analysis.” Lung Cancer, 2000; “The Health Consequences of Involuntary
			 Exposure to Tobacco Smoke”, A Report of the Surgeon General, 2006).
			(8)The Surgeon
			 General declared that there is no safe level of exposure to secondhand
			 smoke.
			(9)Although more
			 than 20 States have passed smoke-free laws, including laws that ban smoking in
			 restaurants and bars, Americans of all age groups are involuntarily exposed to
			 tobacco smoke through exposure in workplaces, homes, cars, apartments, and even
			 outdoor public spaces.
			(10)Annually, an
			 estimated 11 percent of American children aged 6 years were reported to be
			 exposed to secondhand smoke in their homes on a regular basis. Nearly 60
			 percent of children between the ages of 3 and 11 years of age are exposed to
			 secondhand smoke each year (The Health Consequences of Involuntary
			 Exposure to Tobacco Smoke, A Report of the Surgeon General,
			 2006).
			(11)Air
			 conditioning, ventilation, and heating systems can not reduce or eliminate the
			 risks associated with exposure to secondhand smoke in indoor environments
			 (ASHRAE position document on environmental tobacco smoke, American Society of
			 Heating, Refrigerating and Air-Conditioning Engineers (ASHRAE), 2005).
			(12)Racial and
			 ethnic minorities in the United States have higher rates of occupational
			 exposure to secondhand smoke, with Latinos and Native Americans having the
			 highest rates (National Cancer Institute, 1997).
			(13)Nationally, an
			 estimated of 20.9 percent of American adults currently smoke cigarettes. This
			 statistic includes the estimated 16.2 percent of Hispanic adults, 13.3 percent
			 of Asian Americans, 21.9 percent of Caucasians, 21.5 percent of African
			 Americans, and 32.0 percent of American Indians/Alaska Natives who smoke
			 cigarettes in the United States (Centers for Disease Control and Prevention,
			 2005).
			(14)Nationally, an
			 estimated 69.5 percent of current adult smokers want to quit smoking, this
			 includes the estimated 61.5 percent of Hispanic adult smokers, 70.3 percent of
			 Caucasian adult smokers, 70.7 percent of African American adult smokers, and
			 68.8 percent of Asian American adult smokers who want to quit smoking (National
			 Center for Health Statistics, 2005).
			(15)Racial and
			 ethnic minority communities are disproportionately targeted with advertising
			 campaigns for tobacco products (U.S. Department of Health and Human Services,
			 1998).
			(16)The tobacco
			 industry has contributed to primary and secondary schools, funded universities
			 and colleges, and supported scholarship programs targeting racial and ethnic
			 minorities. Tobacco companies have also placed advertising in community
			 publications and sponsored cultural events in racial and ethnic minority
			 communities (U.S. Department of Health and Human Services, 1998).
			3.Sense of
			 Congress on health and environmental consequences of secondhand
			 smokeIt is the sense of
			 Congress that—
			(1)scientific
			 research has found that children and adults suffer adverse health consequences
			 from exposure to tobacco smoke;
			(2)individuals,
			 especially children, who do not smoke should not be exposed to tobacco
			 smoke;
			(3)there is a
			 continued need for—
				(A)the dissemination
			 of educational material on the adverse health consequences of secondhand smoke;
			 and
				(B)parents to
			 receive education about the adverse health consequences that they and their
			 children may suffer as a result of exposure to tobacco smoke so that they no
			 longer expose their children and themselves to secondhand smoke; and
				(4)in order to
			 lessen the human and economic toll of tobacco, it is critical that the
			 Department of Health and Human Services take action to ensure that all
			 healthcare professionals receive training in the delivery of evidence-based
			 tobacco dependence treatment.
			4.Grants for
			 education campaigns on the consequences of secondhand smoke in multi-unit
			 housing, demonstration projects to support education in public spaces on the
			 consequences of secondhand smoke, and tobacco control educationPart A of title V of the Public Health
			 Service Act (42 U.S.C. 290aa et seq.) is amended by adding at the end the
			 following:
			
				506C.Grants for
				education campaigns on consequences of secondhand smoke in multi-unit
				housing
					(a)In
				generalThe Secretary, acting through the Administrator and in
				consultation with the Secretary of Housing and Urban Development, shall award
				grants for the implementation of educational campaigns, developed or
				disseminated, with emphasis on, but not limited to, organizations that involve
				the participation of youth, on the health consequences of secondhand smoke in
				multi-unit housing.
					(b)RequirementsTo
				be eligible to receive a grant under this section an entity shall—
						(1)be a private
				nonprofit entity, a State or local Government, a faith-based or community-based
				organization, or other tax exempt organization;
						(2)not accept
				anything of value from, or have any affiliation or contractual relationship
				with, any tobacco company, its affiliates, its subsidiaries, or its parent
				company, or enter into any affiliation or contractual relationship that could
				create a conflict or perceived conflict of interest at any time during the term
				of the grant; and
						(3)include with any
				grant application, a statement that discloses information (if any) on the
				applicant's existing affiliations and contractual relationships with tobacco
				companies or their subsidiaries.
						(c)Considerations
				in awarding grants
						(1)In
				generalIn awarding grants under this section, the Secretary, to
				the extent feasible and acting through the Administrator, shall ensure
				that—
							(A)grant activities
				are funded in a variety of geographic areas, including urban and rural areas
				and frontier areas as well as American Indian/Alaskan native and native
				Hawaiian communities; and
							(B)grant activities
				impact a variety of populations, including racial and ethnic minorities,
				including American Indian, native Alaskan, native Hawaiian, and
				low-income.
							(2)Special
				considerationIn awarding grants under this section, the
				Secretary shall give special consideration to—
							(A)organizations
				whose participants include secondary school or college-age individuals and that
				provide adult supervision and mentorship; and
							(B)organizations
				that reach racial or ethnic populations that experience a disproportionate
				share of the cancer burden through community-based participation in education,
				research, and training.
							(d)DurationA
				grant shall be awarded under this section for a period of not to exceed 3
				years, with an extension period of an additional 2 years, at the discretion of
				the Secretary.
					(e)ApplicationTo
				be eligible to receive a grant under this section, a entity shall—
						(1)submit an
				application to the Secretary (at such time, in such form, and containing such
				information as the Secretary may specify); and
						(2)agree to report
				to the Secretary a description of the manner in which grant funds were used,
				and the degree of dissemination of the information produced under the grant
				concerning the health consequences of exposure to secondhand smoke in
				multi-unit housing.
						(f)EvaluationNot
				later than July 31 of the second calendar year after the date of enactment of
				this section, and July 31 of every year thereafter, the Secretary shall submit
				to Congress a report, consistent with the Government Performance and Results
				Act of 1993, evaluating the activities conducted under grants awarded under
				this section for such year.
					(g)Supplement, not
				supplantFunds made available under this section shall
				supplement, and not supplant, other Federal, State, or local funds available to
				an entity to carry out activities of the type described in this section.
					(h)Authorization
				of appropriationsThere is authorized to be appropriated such
				sums as may be necessary to carry out this section for fiscal year 2008 and
				each fiscal year thereafter.
					506D.Demonstration
				projects to support education in public spaces on consequences of secondhand
				smoke
					(a)In
				generalThe Secretary, acting through the Administrator, shall
				award grants to public and private nonprofit entities for the conduct of
				projects to demonstrate ways of educating the public about the health
				consequences of secondhand smoking in public spaces, including public parks,
				playgrounds, and national parks.
					(b)RequirementTo
				be eligible for a grant under this section—
						(1)the grantee shall
				be a private nonprofit entity, a State or local government, an Indian or tribal
				organization, a faith-based or community-based organization, or other tax
				exempt organization;
						(2)the project to be
				carried out by the entity under the grant shall be designed to provide
				information on the health consequences of secondhand smoking in public spaces,
				including the findings from the 2006 Surgeon General’s report entitled
				The Health Consequences of Involuntary Exposure to Tobacco
				Smoke;
						(3)the grantee may
				not accept anything of value from, or have any affiliation or contractual
				relationship with, any tobacco company, its affiliates, its subsidiaries, or
				its parent company, or enter into any affiliation or contractual relationship
				that could create a conflict or perceived conflict of interest at any time
				during the term of the grant; and
						(4)the grantee shall
				include with any grant application, a statement that discloses information (if
				any) on the applicant's existing affiliations and contractual relationships
				with tobacco companies or their subsidiaries.
						(c)Considerations
				in awarding grants
						(1)In
				generalIn awarding grants under this section, the Secretary, to
				the extent feasible and acting through the Administrator, shall ensure
				that—
							(A)projects are
				funded in a variety of geographic areas, including urban and rural areas and
				frontier areas as well as American Indian/Alaskan native and native Hawaiian
				communities; and
							(B)a variety of
				populations, including racial and ethnic minorities, including American Indian,
				native Alaskan, native Hawaiian, and low-income populations, are served by
				projects funded under this section.
							(2)Special
				considerationIn awarding grants under this section, the
				Secretary shall give special consideration to
							(A)organizations
				whose participants include secondary school or college-age individuals and that
				provide adult supervision and mentorship; and
							(B)organizations
				that reach racial or ethnic populations that experience a disproportionate
				share of the cancer burden through community-based participation in education,
				research, and training.
							(d)DurationA
				project may receive funding under a grant under this section for a period of
				not to exceed 3 years, with an extension period of an additional 2 years, at
				the discretion of the Secretary.
					(e)ApplicationTo
				be eligible to receive a grant under this section, a public or private
				nonprofit entity shall—
						(1)submit an
				application to the Secretary (at such time, in such form, and containing such
				information as the Secretary may specify); and
						(2)agree to report
				to the Secretary the information, and accompanying citations, on health
				consequences of exposure to secondhand smoke that will be disseminated through
				the demonstration project.
						(f)EvaluationNot
				later than July 31 of the second calendar year after the date of enactment of
				this section, and July 31 of every year thereafter, the Secretary shall submit
				to Congress a report evaluating the projects receiving awards under this
				section for the year involved.
					(g)Supplement, not
				supplantFunds made available under this section shall
				supplement, and not supplant, other Federal, State, or local funds available to
				an entity to carry out activities of the type described in this section.
					(h)Authorization
				of appropriationsThere is authorized to be appropriated such
				sums as may be necessary to carry out this section for fiscal year 2008 and
				each fiscal year thereafter.
					506E.Grants for
				the implementation of regional or local tobacco control education for health
				care workers and providers
					(a)In
				generalThe Secretary, in consultation with the Administrator,
				may award competitive grants to eligible entities to implement regional or
				local education programs at medical schools, hospitals, health centers and
				Federally qualified health centers, and rural health clinics as well as through
				medical professional membership organizations to provide health care providers
				and workers (including primary care physicians, nurses, licensed mental health
				professionals, and addiction counselors) with minimum tobacco cessation
				training as part of their ongoing medical education.
					(b)EligibilityTo
				be eligible to receive a grant under subsection (a) an entity shall—
						(1)be a—
							(A)medical
				school;
							(B)hospital
				(including a hospital that provide services to low income and underserved
				populations such as critical access or disproportionate share hospitals as well
				as native hospitals);
							(C)health center or
				Federally qualified health center;
							(D)medical
				professional membership organization; or
							(E)rural health
				clinic or American Indian/Alaskan native and native Hawaiian clinic;
							(2)demonstrate that
				the entity has included tobacco cessation training to improve healthcare
				quality and curricula;
						(3)ensure that
				healthcare providers will be required to complete course work in training
				curricula as described in subsection (e), appropriate to their practice,
				regarding treatment of tobacco use and dependence;
						(4)not accept
				anything of value from, or have any affiliation or contractual relationship
				with, any tobacco company, its affiliates, its subsidiaries, or its parent
				company, or enter into any affiliation or contractual relationship that could
				create a conflict or perceived conflict of interest at any time during the term
				of the grant; and
						(5)prepare and
				submit to the Secretary an application in accordance with subsection (c), that
				includes a statement that discloses information (if any) on the applicant's
				existing affiliations and contractual relationships with tobacco companies or
				their subsidiaries.
						(c)ApplicationTo
				be eligible to receive a grant under this section, an entity shall—
						(1)submit an
				application to the Secretary (in such form, containing such information, and at
				such time as the Secretary may specify); and
						(2)agree to report
				to the Secretary standardized performance data necessary to facilitate
				evaluations across participating programs.
						(d)Use of
				fundsAmounts received under a grant under subsection (a) shall
				be used to establish and implement a regional or local tobacco control
				education program for health care workers in accordance with this section. Such
				education program may include cessation training relevant to other substances
				(legal or illegal, including alcohol and drugs). Grantees may provide services
				under a grant under this section through the use of technology, including
				telemedicine technology, to educate patients about tobacco use remotely, as
				opposed to educating patients through person-to-person contact.
					(e)Training
				curricula
						(1)PurposeThe
				training curricula to be funded under this section shall provide the knowledge
				and skills necessary to implement evidenced-based strategies to—
							(A)assist smokers to
				quit smoking;
							(B)educate smokers
				and nonsmokers about the health consequences of secondhand smoke; and
							(C)promote at the
				community level, as well as the healthcare system level, self-sustaining
				networks for the delivery of affordable, accessible, and effective cessation
				services.
							(2)ContentThe
				training curricula to be funded under this section shall—
							(A)be consistent
				with the recommendations of the Public Health Service Clinical Practice
				Guideline: Treating Tobacco Use and Dependence and the
				Department of Health and Human Service Interagency Committee on Smoking and
				Health's National Action Plan for Tobacco Cessation;
							(B)ensure that
				individuals providing tobacco cessation services have received education and
				training consistent with current best practices described in this section and
				have demonstrated competency in core skills associated with such
				practices;
							(C)enhance the
				capacity of communities to provide tobacco cessation services at multiple
				levels of intensity; and
							(D)incorporate—
								(i)behavioral
				treatment;
								(ii)pharmocotherapy;
								(iii)relapse
				prevention; and
								(iv)smoking
				cessation in special populations including pregnant women, adolescents, and
				individuals with comorbidities including psychiatric illness and other chemical
				illnesses.
								(f)Evaluation
						(1)In
				generalNot later than July 31 of the second calendar year after
				the date of enactment of this section, and July 31 of every year thereafter,
				the Secretary, in consultation with the Administrator, shall submit to Congress
				a report evaluating the tobacco cessation education programs receiving awards
				under this section for such year.
						(2)ContractsThe
				Secretary, in consultation with the Administrator of the Substance Abuse and
				Mental Health Services Administration, may enter into contract where
				appropriate, with public health organizations with established infrastructure,
				research, and experience for the conduct of evaluations of tobacco dependence
				treatment and educational programs under this section.
						(g)ClarificationAn
				eligible entity that receives a grant under this section shall not mandate
				tobacco use training as a condition of employment.
					(h)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this section such sums as may be necessary for each of fiscal years 2008
				through
				2012.
					.
		
